Exhibit 10.12

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of March 17, 2016, is
by and between JERRICK MEDIA HOLDINGS, Inc., a corporation incorporated under
the laws of the State of Nevada and located at 202 S. Dean Street, Englewood, NJ
07631 (the “Company”), and _________________________ (the “Subscriber”).

 

WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein and upon the date hereof (the “Funding Date”), the
Company shall issue to Subscriber (i) a convertible debenture (in the form
attached hereto as Exhibit A, the “Debenture”) in the principal amount of One
Hundred Thousand United States Dollars (US$100,000), pursuant to which, upon the
occurrence and continuation of an Event of Default, the amounts owed thereunder
shall be convertible into such number of shares of common stock, par value
$0.00001 per share, of the Company (the “Common Stock”) as are called for by the
terms of the Debenture (“Conversion Shares”); and (ii) a common stock purchase
warrant (in the form attached hereto as Exhibit B, the “Warrant”) which shall
permit the Subscriber to purchase One Hundred Fifty Thousand (150,000) shares of
the Company’s Common Stock at a price of Zero and 40/100 United States Dollars
($0.40) (the “Warrant Shares” and together with the Conversion Shares, the
“Shares”; and the Shares, together with the Debenture and the Warrant, the
“Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Subscriber hereby agree as follows:

 

1.           Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement and in consideration of One Hundred Thousand United
States Dollars (US$100,000) (the “Purchase Price”) delivered by Subscriber to
the Company on the Funding Date, the Company hereby agrees to issue the
Debenture and the Warrant to Subscriber on the Funding Date. The Company agrees
to issue and deliver the Securities to Subscriber free of all liens, pledges,
mortgages, security interests, charges, restrictions, adverse claims or other
encumbrances of any kind or nature whatsoever (“Encumbrances”), and Subscriber
hereby agrees to accept the Securities free of all Encumbrances. The Subscriber
shall pay the Purchase Price, to the Company, by check payable to the Company,
or by wire transfer of immediately available funds in accordance with the
instructions on Schedule I hereto.

 

2.           Subscriber Representations and Warranties. Subscriber hereby
represents and warrants to and agrees with the Company that:

 

(a)           Standing of Subscriber. Subscriber has the legal capacity and
power to enter into this Agreement.

 



 
 

 

(b)           Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Agreement and to advance the Purchase
Price and accept the Securities. The execution, delivery and performance of this
Agreement by Subscriber, and the consummation by Subscriber of the transactions
contemplated hereby, have been duly authorized by all necessary action, and no
further consent or authorization of Subscriber is required. This Agreement has
been duly authorized, executed and delivered by Subscriber and constitutes, or
shall constitute, when executed and delivered, a valid and binding obligation of
Subscriber, enforceable against Subscriber in accordance with the terms hereof.

 

(c)           Information on Subscriber. Subscriber is, and reasonably believes
Subscriber will be at the time of any conversion of the Debenture and the
exercise of the Warrant, an “accredited investor,” as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with Subscriber’s representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of, and to make an informed investment decision
with respect to, the proposed purchase, which Subscriber hereby agrees
represents a speculative investment. Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities. Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.

 

(d)           Purchase of Securities. Subscriber will purchase the Securities
for Subscriber’s own account for investment and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof in
violation of the Securities Act or any applicable state securities law, and has
no direct or indirect arrangement or understandings with any other person or
entity to distribute or regarding the distribution of such Securities.

 

(e)           Highly Speculative Investment. Subscriber acknowledges and agrees
that a purchase of the Securities is highly speculative and involves significant
risks and that the Securities should not be purchased if Subscriber cannot
afford the loss of Subscriber’s entire investment. The business objectives of
the Company are speculative, and it is possible that the Company may be unable
to achieve them. Subscriber understands that Subscriber may be unable to realize
a substantial return on the purchase of the offered Securities, or any return
whatsoever, and may lose Subscriber’s entire investment.

 

(f)           Compliance with Securities Act. Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.

 



 2 

 

  

(g)           Share Legend. The certificates evidencing the Shares shall bear
the following or similar legend:

 


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(h)           Debenture and Warrant Legend. The Debenture and the Warrant shall
each bear the following or similar legend:

 

“NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS DOCUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND REASONABLY
APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

(i)           Communication of Offer. Subscriber has a preexisting personal or
business relationship with the Company or one or more of its directors,
officers, advisors or control persons, and the offer to issue the Securities was
directly communicated to Subscriber by the Company. At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

(j)           No Governmental Endorsement. Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities, or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 



 3 

 

 

 

(k)           Information. Subscriber and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by Subscriber.  Subscriber and its advisors, if any,
acknowledge that they reviewed the Company SEC Documents (as defined herein).
Subscriber and its advisors, if any, have been afforded the opportunity to ask
questions of the Company.  Neither such inquiries nor any other due diligence
investigations conducted by Subscriber or its advisors, if any, or its
representatives shall modify, amend or affect Subscriber’s right to rely on the
Company’s representations and warranties contained herein. Subscriber
understands that its investment in the Debenture and the Warrant and any Shares
involve a high degree of risk and the Subscriber is able to afford a complete
loss of such investment. Subscriber has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the securities.

 

(l)           No Market Manipulation. Subscriber has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the Common Stock, to facilitate the sale or resale of the Securities or affect
the price at which the Securities may be issued or resold.

 

(m)          Restrictions on Transfer or Resale. The Subscriber understands that
(i) the Securities are not being registered under the Securities Act of 1933 or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) the Securities are subsequently registered thereunder, or
(B) Subscriber shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration; and (ii) neither the Company nor any other
party is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder; (iii) Subscriber is acquiring the Securities for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act, and (iv) Subscriber does not presently have any
agreement or understanding, directly or indirectly, with any party to distribute
the Securities.

 

(n)           Reliance on Exemptions.  The Subscriber understands that the
Securities are being offered and sold or assigned to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and Subscriber’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Subscriber set forth herein in
order to determine the availability of such exemptions and the eligibility of
Subscriber to acquire the Securities.

 

 4 

 

 

3.           Company Representations and Warranties. The Company represents and
warrants to, and agrees with, Subscriber that:

 

(a)           Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)           Authority; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Company and is the valid and binding
agreement of the Company, enforceable in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, or principles of
equity. The Company has full corporate power and authority necessary to enter
into and deliver this Agreement and to perform its obligations thereunder;

 

(c)           Capitalization and Additional Issuances. All of the outstanding
shares of the Common Stock are, and the Shares to be issued pursuant to the
Debenture and the Warrant will be, duly authorized and validly issued, fully
paid and non-assessable and are not (and will not be) subject to preemptive or
similar rights affecting the Common Stock. As of the date hereof, there are no
(i) contracts to which the Company is a party obligating the Company to
accelerate the vesting of any company equity award as a result of the
transactions contemplated by this Agreement (whether alone or upon the
occurrence of any additional or subsequent events), (ii) outstanding securities
of the Company convertible into or exchangeable for shares of the Common Stock,
(iii) outstanding options, warrants or other agreements or commitments to
acquire from the Company, or obligations of the Company to issue, shares of
capital stock of (or securities convertible into or exchangeable for shares of
capital stock of) the Company or (iv) restricted shares, restricted stock units,
stock appreciation rights, performance shares, profit participation rights,
contingent value rights, “phantom” stock or similar securities or rights that
are derivative of, or provide economic benefits based, directly or indirectly,
on the value or price of, any shares of capital stock of the Company, in each
case that have been issued by the Company (the items in clauses (i), (ii) and
(iii), together with the capital stock of the Company, being referred to
collectively as “Company Securities”). There are no outstanding contracts
requiring the Company to repurchase, redeem or otherwise acquire any Company
Securities and the Company is not a party to any voting agreement with respect
to any Company Securities;

 

(d)           Commission Filings; Financial Statements; Absence of Undisclosed
Liabilities.

 

(i)           Commission Filings. The Company has filed with the Commission all
registration statements, prospectuses, reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the Commission since
(the “Company SEC Documents”) and such Company SEC Documents when filed were
true, correct and complete in all material respects. As of their respective
filing dates (or, if amended or superseded by a subsequent filing, as of the
date of the last such amendment or superseding filing prior to the date hereof),
each of the Company SEC Documents complied in all material respects with the
applicable requirements of the Sarbanes-Oxley Act of 2002 (including the rules
and regulations promulgated thereunder) and the Exchange Act, and the rules and
regulations of the SEC thereunder applicable to such Company SEC Documents and
did not, at the time it was filed (or, if amended, at the time (and taking into
account the content) of such amendment), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. As of the date hereof,
there are no outstanding or unresolved comments in comment letters from the
Commission staff with respect to any of the Company SEC Documents. As of the
date hereof, none of the Company SEC Documents is the subject of ongoing
Commission review, outstanding Commission comment or outstanding Commission
investigation;

 

 5 

 

 

(ii)           Financial Statements. Each of the consolidated financial
statements (including, in each case, any related notes thereto) contained in the
Company SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of unaudited interim financial statements, as may be permitted by the
Commission for Quarterly Reports on Form 10-Q); and (iii) fairly presented in
all material respects the consolidated financial position of the Company at the
respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited interim financial statements, to normal and year-end audit
adjustments as permitted by GAAP and the applicable rules and regulations of the
Commission. As of the date hereof, RRBB Accountants and Advisors has not
resigned or been dismissed as independent public accountants of the Company as a
result of or in connection with any disagreements with the Company on a matter
of accounting principles or practices, financial statement disclosure or
auditing scope or procedure;

 

(iii)           No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liability, indebtedness or obligation of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise, and whether or
not required to be recorded or reflected on a balance sheet under GAAP)
(“Liability”) except for Liabilities that (a) are reflected or recorded on the
Company’s most recent balance sheet included in the Company SEC Documents
(including in the notes thereto but only to the extent it is reasonably apparent
that the disclosure in such notes is of a Liability required to be reflected on
a balance sheet prepared in accordance with GAAP) contained in the Company SEC
Documents or (b) are current Liabilities (within the meaning of GAAP) which were
incurred since the date of such balance sheet in the ordinary course of business
consistent with past practice;           

 

(e)           Related Party Transactions. All contracts, transactions,
arrangements and understandings with any executive officer or director of the
Company or any of its subsidiaries, any other person that directly or indirectly
controls, is controlled by or is under common control with (“Affiliate”), the
Company, or any person owning 10% or more of the shares of the Common Stock (or
any of such person's immediate family members or Affiliates or associates),
which is required to be disclosed under Item 404 of Regulation S-K promulgated
under the Securities Act, have been fully and properly disclosed in the
appropriate Company SEC Documents. There are no such contracts, transactions,
arrangements or understandings which have not been so disclosed;

 

 6 

 

 

(f)           Consents. No consent, approval, authorization or order of any
court, governmental agency or body having jurisdiction over the Company or of
any other person is required for the execution by the Company of this Agreement
and compliance and performance by the Company of its obligations hereunder,
including, without limitation, the issuance of the Securities;

 

(g)           No Violation or Conflict. Neither the issuance of the Securities
nor the performance of the Company’s obligations under this Agreement will:

 

(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (a) the charter
or bylaws of the Company or (b) any decree, judgment, order or determination
applicable to the Company of any court, governmental agency or body having
jurisdiction over the Company or over the properties or assets of the Company or
(c) any contract, agreement, instrument or undertaking to which the Company or
any subsidiary is a party; or

 

(ii)          result in the creation or imposition of any lien, charge or
encumbrance upon the Securities except in favor of Subscriber as described
herein;

 

(h)           The Shares. Upon issuance, the Shares:

 

(i)           shall be free and clear of any security interests, liens, claims
or other Encumbrances, subject only to restrictions upon transfer under the
Securities Act and any applicable state securities laws;

 

(ii)          shall have been duly and validly issued, fully paid and
non-assessable; and

 

(iii)         will not subject the holders thereof to personal liability by
reason of being such holders;

 

(i)           Litigation. There is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or investigation before or by any
court, governmental agency or body having jurisdiction over the Company
including, without limitation, any such that would materially affect the
execution by the Company or the complete and timely performance by the Company
of its obligations under this Agreement;

 

(j)           No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person or entity acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Shares;

 

 7 

 

 

(k)          Investment Company. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended; and

 

(l)           Full Disclosure. No representation or warranty or other statement
made by the Company in this Agreement in connection with the contemplated
transactions contains any untrue statement of material fact or omits to state a
material fact necessary to make the representations and warranties set forth
herein, in light of the circumstances in which they were made, not misleading.

 

4.           Broker’s Commission/Finder’s Fee. There are no parties entitled to
receive fees, commissions, finder’s fees, due diligence fees or similar payments
in connection with the consummation of the transactions contemplated hereby.
Each party hereto agrees to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of the indemnifying
party’s actions.

 

5.           Covenants Regarding Indemnification. Each party hereto agrees to
indemnify, hold harmless, reimburse and defend the other party and the other
party’s officers, directors, agents, counsel, affiliates, members, managers,
control persons, and principal shareholders, as applicable, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the indemnified party or any
such person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

6.           Miscellaneous.

 

(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth in the preamble paragraph hereto or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery at the address designated in the preamble
paragraph hereto (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.

 



 8 

 

 

(b)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties hereto. Neither the Company
nor Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.

  

 

(c)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

(d)           Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of the State of New Jersey or in the
federal courts located in the State of New Jersey. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(e)           Advice of Counsel. the Company hereby acknowledges that IT has
been, and hereby is, advised to seek legal counsel and to review this Note with
legal counsel of ITs choice, and (ii) such party has sought such legal counsel,
which such legal counsel has reviewed the Note, or hereby waives the right to do
so. In connection with the preparation of this Note, the Company acknowledges
and agrees that _________________________ prepared this Note and acted solely as
legal counsel to the Holder. The Company acknowledges that
_______________________ has represented the interests of the Holder and not the
Company. The Company acknowledges that it has no objection to the terms and
conditions herein contained or _______________________ representation of the
Holder in connection herewith. The economic, business and legal terms and
conditions contained herein were agreed upon by the Company after the Company
had the opportunity to consult with independent counsel. The Company has had
access to their respective independent counsel and has knowingly consented and
executed this Note and agreed to be irrevocably bound by its terms.

 



 9 

 

 

(f)            Conflict Waiver. _________________ HAS PREVIOUSLY ACTED AND
CONTINUED TO ACT AS COUNSEL TO THE COMPANY, HOWEVER, IT IS ACKNOWLEDGED AND
AGREED THAT _______________________ HAS NOT ACTED AS COUNSEL TO THE COMPANY IN
CONNECTION WITH THE NEGOTIATION, DRAFTING OR EXECUTION OF THIS AGREEMENT, THE
DEBENTURE OR THE WARRANT. The Company hereby expressly waiveS any and all
conflicts of interest with ___________________, whether actual or potential, and
whether existing previously or in the future in connection with the issuance of
the Note. IT IS FURTHER NOTED AND AGREED THAT THE SUBSCRIBER DOES NOT WISH TO
ENTER INTO THIS AGREEMENT OR ADVANCE THE PRINCIPAL AMOUNT PROVIDED HEREUNDER,
HOWEVER, IT HAS CHOSEN TO DO SO AT THE REQUEST OF THE COMPANY AND AS AN
ACCOMMODATION TO THE COMPANY.

 

(g)           Legal Fees; Expenses. The Company agrees to pay the Subscriber an
amount equal to Two Thousand Nine Hundred Fifty United States Dollars (US$2,950)
in consideration of legal fees, plus an amount equal to Five Hundred Seventy
Five United States Dollars (US$575) in consideration of expenses and
disbursements which shall be incurred by the Subscriber, each of such amounts
shall be paid on the Maturity Date.

 

(h)           Severability. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(h)           Counsel; Ambiguities. Each party and its counsel have participated
fully in the review and revision of this Agreement, the Debenture, the Warrant,
and any documents executed in connection therewith. The parties understand and
agree that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not apply in interpreting this
Agreement, the Debenture, the Warrant and any documents executed in connection
therewith. The language in this Agreement, the Debenture, the Warrant and any
documents executed in connection therewith shall be interpreted as to its fair
meaning and not strictly for or against any party.

 

(i)           Captions. The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[Signature page follows]

 



 10 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the date first indicated above.

 



            By:   Name:     Title:           JERRICK MEDIA HOLDINGS, INC.      
  By:   Title:  

  

CONSENT AND AGREEMENT

 

The undersigned hereby consents and agrees to the terms and conditions contained
in this Subscription Agreement, to the payment of the amounts contemplated
herein, documents contemplated hereby and to the provisions contained herein
relating to conditions to be fulfilled and obligations to be performed to the
same extent as if the undersigned were a party to said Subscription Agreement.

 

GUARANTOR:

 

JERRICK VENTURES LLC

 

By:   Name:     Title:      



JEREMY FROMMER, an individual

 



 11 

 

 

EXHIBIT A

 

DEBENTURE



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT B

 

WARRANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



